UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6531



JAMES EDWARD LOWE, III,

                                                Plaintiff - Appellant,

          versus


DOCTOR SHAH, Medical Officer; DOCTOR GUZMAN,
Medical   Officer;  DOCTOR  ALLEN,   Clinical
Director; PA/MLP YIRGA, Physician Assistant;
PA/MLP   HILLETEWORK,  Physician   Assistant;
PA/MLP OSORIO, Physician Assistant; DOCTOR
BHULLER,

                                               Defendants - Appellees,

          and

JAMES M. BROOKS, Warden; HARLEY            LAPPIN,
Regional   Director    Mid-Atlantic        Region;
KATHLEEN HAWK-SAWYER, Director,

                                                            Defendants,

          versus

UNITED STATES OF AMERICA,

                                                     Party in Interest.




Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-03-1423-1)


Submitted:   June 23, 2005                      Decided:   July 1, 2005
Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Edward Lowe, III, Appellant Pro Se. Dennis Carl Barghaan,
Jr., Assistant United States Attorney, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c)




                              - 2 -
PER CURIAM:

           James Edward Lowe, III, appeals the district court’s

order denying relief on his Bivens* complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.    See Lowe v. Shah,

No. CA-03-1423-1 (E.D. Va. Mar. 4, 2005).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




       *
        Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).

                              - 3 -